Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is in response to the amendment filed on 8/25/2022. Currently claims 1- 20 are pending.
Response to Arguments
Applicant’s arguments, see pgs. 8-11, filed 8/25/2022, with respect to the rejection(s) of claim(s) 1, 3-4, 7-10, 12-14, 16 and 18-20 under 35 USC 103 as being unpatentable over Deisinger in view of Fu, claim 15 rejected under 35 USC 103 as being unpatentable over Loerner in view of Fu, claims 2, 5-6 and 17 as being unpatentable over Deisinger in view of Fu in view of Loerner, claim 11 as being unpatentable Deisinger in view of Fu in view of Seiler, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the additional reference of Donitzky et al (US 20110184394).
	 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 15 both recite the limitation: “a patient interface, the patient interface comprising a contact body and at least one suction element configured to fix the contact body to the cornea for contacting the cornea in a contact zone, where the contact body is in contact with an exterior surface of the cornea”. Additionally, independent claim 16 recites the limitation: “fixing, by at least one suction element, a contact body to the cornea for contacting the cornea in a contact zone, where the contact body is in contact with an exterior surface of the cornea”. These limitations are indefinite because the metes and boundaries for the elements of “contact body” and “contact zone” are not clear.
Based on applicant’s own specification received on 12/22/2020 (hereafter referred to as applicant’s specification), applicant’s specification appears to provide a special definition for a “contact body” as being an “applanation body”. This can be seen in para 35 of applicant’s specification which states the following… “The applanation body 15, also referred to as contact body, is at least partly light-transparent.” Thus, based on this section a “contact body” is understood to be an “applanation body” and the “contact zone” is understood to be an “applanation zone”. Additionally, the disclosure makes no reference to “contact zone” or “contact body” except in this one cited area in para 35.
However, the claims (in particular claims dependent on the independent claims) seem to imply a different interpretation for “contact body” and “contact zone”. For instance, dependent claim 3 further recites “wherein the contact body comprises an applanation body and the contact zone comprises an applanation zone”. Essentially, this claim seems to be further limiting a “contact body” as including “an applanation body” and “a contact zone” as including “an applanation zone”. Based on claim 3, it seems like applicant is implying that a contact body (recited by the independent claims) is broader than an application body and a contact zone (recited by the independent claims) as being broader than an applanation zone. However, this appears to conflict with the guidance of the specification as discussed above, which is that “contact body” is just another name for “applanation body” and therefore “contact zone” would just be another name for “applanation zone”.  Additionally, dependent claim 18 raises further questions as to what defines “contact body” and “contact zone”. Claim 18 recites the limitation “further comprising fixing an applanation body to the cornea for applanating the cornea in an applanation zone where the applanation body is in contact with the exterior surface of the cornea and controlling the scanner system to move the focus to cut in the cornea the venting channel with the opening incision located in a peripheral area of the exterior surface of the cornea outside the applanation zone”. Dependent claim 18 seems to make no reference to a “applanation body” and “applanation zone” recited in claim 18 as having any relation (like being a part of) to the “contact body” and “contact zone” (which are recited in claim 16 on which 18 is dependent upon). The claim just seems to treat these four elements as being separate elements.
So, this raises a question, is a “contact body” and a “contact zone” the same as an “applanation body” and “applanation zone”, or does a “contact body” and a “contact zone” mean something else? And if it means something else, what does it mean? For this examination the interpretation taken is that the “contact body” and “contact zone” are referring to an applanation body and applanation zone, respectively. Regardless if this is the correct interpretation or not, the claims need to be amended to make it clear what applicant is claiming with “contact body” and “contact zone” as first recited in independent claims 1, 15 and 16. Claims 2-14 and 17-20 are rejected as well based on dependency to the independent claims.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Based on the previously cited 112(b) rejection above, the interpretation taken for claim 1 (on which claim 3 is dependent on) “a contact body” is interpreted as “an applanation body” and “a contact zone” is “an applanation zone”. Therefore, claim 3 is just repeating what has already been established in claim 1 and is not further limiting claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-4 ,7-10, 12-14, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deisinger et al (US 20170128261) hereafter known as Deisinger in view of Fu et al (US 20200069470) hereafter known as Fu in view of Donitzky et al (US 20110184394) hereafter known as Donitzky. 

Independent claim:
Claim 1:
Deisinger discloses:
An ophthalmological device for surgical treatment of a cornea of an eye [see Fig. 2 and abstract… “An apparatus for laser assisted eye treatment”], the ophthalmological device comprising:
a patient interface [see Fig. 2 element 16 of Deisinger …. And para 24 of Deisinger … “an adapter module (patient adapter) 16”], the patient interface comprising a contact body [see Fig. 3 element 40 and para 30 of Deisinger … “the eye contact element 40 is formed by an applanation plate which is designed to be flat on the side facing the eye 12 as well as on the side facing away from the eye.”] and at least one suction element  [see Fig. 3 of Deisinger element 84 and all of para 84 which describes element 84 as being a hose connection portion connected to a vacuum source making element 84 a suction element ] configured to fix the contact body to the cornea for contacting the cornea in a contact zone, where the contact body is in contact with an exterior surface of the cornea; [see Fig. 3 and see para 41… “the contact element 40 presses with its contact surface 42 against the eye 12, deforming a cornea 72 of the eye 12 into a leveled state.” The portion of element 42 that contacts the exterior surface of cornea is at least a contact zone]
a laser source configured to generate a pulsed laser beam [see Fig. 1 element 18 and para 24… “The laser device 14 comprises a laser source 18, which generates a beam 20 of ultrashort-pulse laser radiation.”];
a focusing optical module configured to make the pulsed laser beam converge onto a focus in the cornea [see Fig. 1 elements 22, and 26... and para 25… “laser device 14 further comprises a beam-expansion unit 22 formed by a Galilei telescope, for example, that enlarges the beam diameter, a controllable deflector unit 24 (scanner) and a focusing objective 26 for focusing the beam.”];
a scanner system configured to move the focus to target locations in the cornea [see Fig. 1 element 24…. Para 25… “a controllable deflector unit 24 (scanner)”]; and
an electronic circuit configured to control the scanner system [see Fig. 1 element 30 and para 26… “A program-controlled control unit 30 controls the laser source 18 and the scanner 24 in accordance with control commands contained in a control program 32.”] to move the focus to cut inside the cornea a lenticule, the lenticule having a posterior lenticule surface and an anterior lenticule surface [see para 17… “One example is intracorneal lenticular extraction, in which a volume of lenticular tissue is excised by making a posterior cut and an anterior cut in the cornea of the eye and then removing the lenticular tissue through an extraction channel.”],
However, while Deisinger discloses performing lenticular extraction with posterior and anterior cuts and an extraction channel, Deisinger is silent to any further details of the lenticular extraction. Thus, Deisinger fails to disclose:
wherein the electronic circuit is further configured to control the scanner system to move the focus to cut in the cornea a venting channel, the venting channel comprising an opening incision in a peripheral area of an exterior surface of the cornea, outside a perimeter of the lenticule from a top view perspective onto the cornea and outside the contact zone, and the venting channel connecting fluidically at least one of the posterior lenticule surface or the anterior lenticule surface to the opening incision, to enable venting of gas produced by cutting the lenticule inside the cornea through the opening incision to the exterior of the cornea outside the contact zone.
Fu discloses a lenticule extraction procedure that includes creating a lenticule with an anterior surface cut, posterior surface cut and an entry cut that extends from the posterior and anterior surface cuts to the surface of the cornea  (i.e. “to cut in the cornea a venting channel, the venting channel comprising an opening incision in a peripheral area of an exterior surface of the cornea, outside a perimeter of the lenticule from a top view perspective onto the cornea, and the venting channel connecting fluidically at least one of the posterior lenticule surface or the anterior lenticule surface to the opening incision, to enable venting of gas produced by cutting the lenticule inside the cornea through the opening incision to the exterior of the cornea.”) [see Fig. 3B that includes an anterior surface (element Lt ), a posterior surface (element Lb), an entry incision (line from point F to point A), and a venting channel (line from point B to point A) as claimed] in the analogous art of  corneal surgery [see abstract… “An ophthalmic laser procedure for forming a lenticule in a cornea and extracting the lenticule from the cornea to accomplish vision correction”]. Fu additionally, discloses placing the venting channel below a patient interface [see Fig. 3B of Fu].
Donitzky discloses that a known way to place the venting channel relative to a contact surface is by creating an incision that opens at a point that is on a surface of the cornea that is outside the contact zone [see Fig. 6 element 50b (the venting channel), element 26b (contact zone), corneal surface (see Fig. 6 element 48b) and see abstract… “The auxiliary incision is expediently generated temporally ahead of the flap incision and forms a discharge channel through which gases can escape that may arise in the course of the cutting of the flap incision.” and see para 58… “FIG. 6 illustrates an example in which the auxiliary incision 50b opens out at a point on the surface of the cornea where the cornea does not bear against the contact face 26b of the contact element 24b. Instead, it opens out outside the flattened region of the corneal surface 48b.”] in the analogous art of ophthalmic laser surgery [see abstract… “The invention is concerned with the generation of incisions in the human cornea by means of focused laser radiation.”]
Since Deisinger is silent to all of the exact details of how a lenticule extraction procedure is produced, and Fu discloses further details of a known procedure used in lenticule extraction, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Deisinger’s control unit (i.e. electric circuit) to perform a lenticule extraction similarly to that disclosed by Fu which includes the creation of a venting channel in the cornea somewhere below the patient interface.  
	Furthermore, since all Deisinger in view of Fu is silent as to exactly where under the patient interface the venting channel is placed (i.e. is silent as to if the venting channel is placed inside or outside the contact zone) and Donitzky discloses a known way to place a venting channel under a patient interface is “outside the contact zone”, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Deisinger in view of Fu by placing the venting channel outside the contact zone similarly to that of Donitzky as this is a known way to place a venting channel.	

Independent claim:
Claim 16:
Deisinger discloses:
A method of surgical treatment of a cornea of an eye [see para 17… “One example is intracorneal lenticular extraction, in which a volume of lenticular tissue is excised by making a posterior cut and an anterior cut in the cornea of the eye and then removing the lenticular tissue through an extraction channel.”], the method comprising: 
fixing [see Fig. 3], by at least one suction element [see Fig. 3 of Deisinger element 84 and all of para 84 which describes element 84 as being a hose connection portion connected to a vacuum source (i.e. a suction element) ], a contact body  [see Fig. 3 element 40 and para 30 of Deisinger … “the eye contact element 40 is formed by an applanation plate which is designed to be flat on the side facing the eye 12 as well as on the side facing away from the eye.”] to the cornea for contacting the cornea in a contact zone, where the contact body is in contact with an exterior surface of the cornea  [see Fig. 3 and see para 41… “the contact element 40 presses with its contact surface 42 against the eye 12, deforming a cornea 72 of the eye 12 into a leveled state.” The portion of element 42 that contacts the exterior surface of cornea is at least a contact zone];
generating, by a laser source, a pulsed laser beam [see Fig. 1 element 18 and para 24… “The laser device 14 comprises a laser source 18, which generates a beam 20 of ultrashort-pulse laser radiation.”];
making, by a focusing optical module [see Fig. 1 elements 22, and 26... and para 25… “laser device 14 further comprises a beam-expansion unit 22 formed by a Galilei telescope, for example, that enlarges the beam diameter, a controllable deflector unit 24 (scanner) and a focusing objective 26 for focusing the beam.”], the pulsed laser beam converge onto a focus in the cornea [see para 17… “One example is intracorneal lenticular extraction, in which a volume of lenticular tissue is excised by making a posterior cut and an anterior cut in the cornea of the eye and then removing the lenticular tissue through an extraction channel.” Making a cut on the cornea demonstrates focusing the beam on the cornea using the focusing optical module];
moving, by a scanner system, the focus to target locations in the cornea [see para 17… “One example is intracorneal lenticular extraction, in which a volume of lenticular tissue is excised by making a posterior cut and an anterior cut in the cornea of the eye and then removing the lenticular tissue through an extraction channel.” Making a cut on the cornea demonstrates focusing the beam on the cornea using the scanning system]; and 
controlling, by an electronic circuit, the scanner system to move the focus to cut inside the cornea a lenticule, the lenticule having a posterior lenticule surface and an anterior lenticule surface [see Fig. 1 element 30 and para 26… “A program-controlled control unit 30 controls the laser source 18 and the scanner 24 in accordance with control commands contained in a control program 32.”]
However, while Deisinger discloses performing lenticular extraction with posterior and anterior cuts and an extraction channel, Deisinger is silent to any further details of the lenticular extraction. Thus, Deisinger fails to disclose:
controlling, by the electronic circuit “to move the focus to cut in the cornea a venting channel, the venting channel comprising an opening incision in a peripheral area of an exterior surface of the cornea, outside a perimeter of the lenticule from a top view perspective onto the cornea, and the venting channel connecting fluidically at least one of the posterior lenticule surface or the anterior lenticule surface to the opening incision, to enable venting of a gas produced by cutting the lenticule inside the cornea through the opening incision to the exterior of the cornea outside the contact zone.”
Fu discloses a lenticule extraction procedure that includes creating a lenticule with an anterior surface cut, posterior surface cut and an entry cut that extends from the posterior and anterior surface cuts to the surface of the cornea (i.e. “move the focus to cut in the cornea a venting channel, the venting channel comprising an opening incision in a peripheral area of an exterior surface of the cornea, outside a perimeter of the lenticule from a top view perspective onto the cornea outside the contact zone, and the venting channel connecting fluidically at least one of the posterior lenticule surface or the anterior lenticule surface to the opening incision, to enable venting of a gas produced by cutting the lenticule inside the cornea through the opening incision to the exterior of the cornea.”) [see Fig. 3B that includes an anterior surface (element Lt ), a posterior surface (element Lb), an entry incision (line from point F to point A), and a venting channel (line from point B to point A) as claimed] in the analogous art of corneal surgery [see abstract… “An ophthalmic laser procedure for forming a lenticule in a cornea and extracting the lenticule from the cornea to accomplish vision correction”]. Fu additionally, discloses placing the venting channel below a patient interface [see Fig. 3B of Fu].
Donitzky discloses that a known way to place the venting channel relative to a contact surface is by creating an incision that opens at a point that is on a surface of the cornea that is outside the contact zone [see Fig. 6 element 50b (the venting channel), element 26b (contact zone), corneal surface (see Fig. 6 element 48b) and see abstract… “The auxiliary incision is expediently generated temporally ahead of the flap incision and forms a discharge channel through which gases can escape that may arise in the course of the cutting of the flap incision.” and see para 58… “FIG. 6 illustrates an example in which the auxiliary incision 50b opens out at a point on the surface of the cornea where the cornea does not bear against the contact face 26b of the contact element 24b. Instead, it opens out outside the flattened region of the corneal surface 48b.”] in the analogous art of ophthalmic laser surgery [see abstract… “The invention is concerned with the generation of incisions in the human cornea by means of focused laser radiation.”]
Since Deisinger is silent to all of the exact details of how a lenticule extraction procedure is produced, and Fu discloses further details of a known procedure used in lenticule extraction, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Deisinger’s control unit (i.e. electric circuit) to perform a lenticule extraction similarly to that disclosed by Fu which includes the creation of a venting channel in the cornea somewhere below the patient interface.  
	Furthermore, since all Deisinger in view of Fu is silent as to exactly where under the patient interface the venting channel is placed (i.e. is silent as to if the venting channel is placed inside or outside the contact zone) and Donitzky discloses a known way to place a venting channel under a patient interface is “outside the contact zone”, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Deisinger in view of Fu by placing the venting channel outside the contact zone similarly to that of Donitzky as this is a known way to place a venting channel.	



Dependent claims:
Regarding claim 3:
wherein the contact body comprises an applanation body [see Fig. 3 element 40 and para 30 of Deisinger … “the eye contact element 40 is formed by an applanation plate which is designed to be flat on the side facing the eye 12 as well as on the side facing away from the eye.”] and the contact zone comprises an applanation zone [see Fig. 3 and see para 41 of Deisinger … “the contact element 40 presses with its contact surface 42 against the eye 12, deforming a cornea 72 of the eye 12 into a leveled state.” The portion of element 42 that contacts the exterior surface of cornea is at least an applanation zone]



Regarding claim 4:
wherein the patient interface comprises a fastening ring encompassing the applanation body [see Fig. 3 element 50 of Deisinger (i.e. fastening ring) which surrounds element 40 (applanation body) and see para 38 of Deisinger … “a suction ring portion 50 having a ring axis 52 and defining an annular first suction space 54 that opens towards the eye 12 and is sealed off when the suction ring portion 50 is placed onto the eye 12.”], the at least one suction element is arranged in the fastening ring [see Fig. 3 of Deisinger which shows element 84 (suction element) and element 50 (fastening ring) arranged as claimed] and connected fluidically to a suction pump and in a state where the patient interface is fixed to the cornea the fastening ring and the applanation body form an external venting chamber with the peripheral area of the exterior surface of the cornea outside the applanation zone [see Figs. 1 and 3 and para 43 of Deisinger … “For the delivery of a vacuum generated by the vacuum source 46 (FIG. 1) to the first suction space 54 and the second suction space 70, the patient adapter 16 includes a first hose (or hose line) 74 extending between a hose connection port 76 and a hose connection port 78 and a second hose (or hose line) 80 extending between a hose connection port 82 and a hose connection port 84.”]; 
and the electronic circuit is configured to control the scanner system to move the focus to cut in the cornea the venting channel with the opening incision opening inside the external venting chamber [see Fig. 3B of Fu which discloses the vent channel being placed at the outer edge of the patient interface (i.e. outside the applanation zone) but within the external venting chamber]

Regarding claims 7 and 19:
wherein the electronic circuit is configured to control/ controlling the scanner system to move the focus to cut in the cornea an extraction channel [see Fig. 3B of Fu line from point A to point B], 
the extraction channel comprising an extraction incision in the exterior surface of the cornea [see Fig. 3B of Fu line from point F to point A is the extraction channel], and the extraction channel connecting the lenticule to the extraction incision to enable extraction of the lenticule through the extraction incision to the exterior of the cornea [see Fig. 3B of Fu]; and 
controlling/ to control the scanner system to move the focus to cut the venting channel partially coinciding with the extraction channel [see Fig. 3B of Fu the venting channel (line from point B to point A) coincides with the extraction channel (line from point F to point A)].


Regarding Claim 8:
See Fig. 3B of Fu which shows a work trajectory that extends across the vent channel from point B to point A in a continuous motion.

Regarding claim 9-10:
See Fig. 3B of Fu which shows also including a channel from point C to point A which is also understood to be part of the venting channel. As shown in Fig. 3B this line is at the perimeter and tangential to the perimeter as recited in claims 9-10.

Regarding claim 12, see Fig. 3B of Fu which shows the venting channel (line from point B to point A) being formed along a radial trajectory.

Regarding claims 13 and 20:
Deisinger in view of Fu in view of Donitzky discloses the invention substantially as claimed including all the limitations of claims 1 and 16 which includes venting channel.
However, Deisinger in view of Fu in view of Donitzky is silent as to the width of the venting channel. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Deisinger in view of Fu in view of Donitzky such that the venting channel’s width increases as it extends toward the opening incision since there are only three possible choices in width of the venting channel (increasing as it extends toward the opening incision, decreasing as it extends toward the opening incision, no change in width) and this one of three possible choices.


Regarding claim 14:
Deisinger in view of Fu in view of Donitzky discloses the invention substantially as claimed including all the limitations 1. Additionally, Deisinger in view of Fu in view of Donitzky discloses: 
wherein the electronic circuit is configured to control the scanner system to move the focus to cut in the cornea a first venting channel [see Fig. 3B of Fu line from point A to B], the first venting channel comprising a first opening incision in the exterior surface of the cornea [see Fig. 3B of Fu line from point A to point F, and the first venting channel connecting the posterior lenticule surface to the first opening incision, to enable venting of a gas produced by cutting the posterior lenticule surface through the first opening incision to the exterior of the cornea [see Fig. 3B of Fu]. 
However, Deisinger in view of Fu in view of Donitzky fails to disclose wherein the electronic circuit is configured to control the scanner system to move the focus to cut in the cornea a second venting channel, the second venting channel comprising a second opening incision in the exterior surface of the cornea, and the second venting channel connecting the anterior lenticule surface to the second opening incision, to enable venting of a gas produced by cutting the anterior lenticule surface through the second opening incision to the exterior of the cornea.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Deisinger in view of Fu in view of Donitzky by including a second venting channel similar as the first venting channel and placed in a similar position (but on the opposite side of the lenticule) relative to the edge of the lenticule because absent unexpected results such a modification would be a mere duplication of parts [see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)]. 
Please note that while the second venting channel is identical to the first venting channel, the second venting recites the missing limitations which is identified as follows: wherein the electronic circuit is configured to control the scanner system to move the focus to cut in the cornea a second venting channel [see Fig. 3B of Fu line from points A to B], the second venting channel comprising a second opening incision in the exterior surface of the cornea [see Fig. 3B of Fu line from points F to A], and the second venting channel connecting the anterior lenticule surface to the second opening incision, to enable venting of a gas produced by cutting the anterior lenticule surface through the second opening incision to the exterior of the cornea [see Fig. 3B of Fu].

Regarding clam 18:
fixing an applanation body to the cornea for applanating the cornea in an applanation zone where the applanation body is in contact with the exterior surface of the cornea [see Fig. 3 element 40 and para 30 in view of Deisinger … “the eye contact element 40 is formed by an applanation plate which is designed to be flat on the side facing the eye 12 as well as on the side facing away from the eye.”] and controlling the scanner system to move the focus to cut in the cornea the venting channel with the opening incision located in a peripheral area of the exterior surface of the cornea outside the applanation zone [see Fig. 3B of Fu which discloses the vent channel being placed at the outer edge of the patient interface (i.e. outside the applanation zone) but within the external venting chamber].


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loerner et al (US 20190175400) in view of Fu in view of Donitzky.

Independent claim:
Claim 15:
Loerner discloses:
A computer program product comprising a non-transitory computer-readable medium having stored thereon computer program code [see para 34… “operations of the embodiments may be performed by one or more computer readable media storing and/or encoded with a computer program, software, and/or other computer-executable instructions.” And see Fig. 1A elements 36 and 38] for controlling a processor [see Fig. 1A element 34] of an ophthalmological device [see Fig. 1A] which comprises:
a patient interface [see Fig. 1A element 14 and para 14… “a patient interface 14”], the patient interface comprising a contact body [see Fig. 1B element 30 and para 20… “Patient interface 14 includes an annular member 30”] and at least one suction element [see Fig. 1A elements 32, 62 and 26] configured to fix the contact body to the cornea for contacting the cornea in a contact zone, where the contact body is in contact with an exterior surface of the cornea [see Fig. 1A-1B and para 20…. “Annular member 30 has an annular shape designed to make contact with the anterior surface of eye 18, and evacuation conduit 32 is a conduit designed to allow suction device 26 to draw air away from a chamber 56 of annular member 30 to affix annular member 30 to the anterior surface. Seal 33 prevents air from leaking in between annular member 30 and eye 18 in order to more securely affix annular member 30 to eye 18.” The part of the annular shape that contacts the anterior surface defines a contact zone],
a laser source configured to generate a pulsed laser beam [see Fig. 1A element 24 and para 16… “a laser device 24” and para 17… “Examples of laser 24 include a femtosecond laser, an ultrashort pulse laser that can emit light in the infrared or ultraviolet wavelength range”], a focusing optical module configured to make the pulsed laser beam converge onto a focus in a cornea [see para 17… “Laser device 24 may include other components that control beam 40, e.g., a scanner, optical elements, and a focusing objective.”], and a scanner system configured to move the focus to target locations in the cornea [see para 17… “Laser device 24 may include other components that control beam 40, e.g., a scanner, optical elements, and a focusing objective.”], whereby the computer program code is configured to control the processor such that the processor:
directs the scanner system to move the focus to cut inside the cornea a lenticule, the lenticule having a posterior lenticule surface and an anterior lenticule surface [see para 15… “Examples of such procedures include ophthalmic treatment procedures, e.g., laser assisted in situ Keratomileusis (LASIK) (including flap creation), refractive lenticule extraction (ReLEx), Small Incision Lenticule Extraction (SMILE)”. SMILE is a procedure in which a lenticule is extracted from the cornea. Additionally, a lenticule shape inherently has a posterior and anterior face.], 
However, while Loerner discloses performing lenticular extraction with posterior and anterior surfaces, Loerner is silent to any further details of the lenticular extraction. Thus, Loerner fails to disclose the processor as directing the scanner system “to move the focus to cut in the cornea a venting channel, the venting channel comprising an opening incision in a peripheral area of an exterior surface of the cornea, outside a perimeter of the lenticule from a top view perspective onto the cornea and outside the contact zone, and the venting channel connecting fluidically at least one of the posterior lenticule surface or the anterior lenticule surface to the opening incision, to enable venting of a gas produced by cutting the lenticule inside the cornea through the opening incision to the exterior of the cornea outside the contact zone.”
Fu discloses a lenticule extraction procedure that includes creating a lenticule with an anterior surface cut, posterior surface cut and an entry cut that extends from either the posterior or anterior surface cuts to the surface of the cornea (i.e.  the processor as directing the scanner system “to move the focus to cut in the cornea a venting channel, the venting channel comprising an opening incision in a peripheral area of an exterior surface of the cornea, outside a perimeter of the lenticule from a top view perspective onto the cornea, and the venting channel connecting fluidically at least one of the posterior lenticule surface or the anterior lenticule surface to the opening incision, to enable venting of a gas produced by cutting the lenticule inside the cornea through the opening incision to the exterior of the cornea.”) [see Fig. 3B that includes an anterior surface (element Lt ), a posterior surface (element Lb), an entry incision (line from point F to point A), and a venting channel (line from point B to point A) as claimed] in the analogous art of corneal surgery [see abstract… “An ophthalmic laser procedure for forming a lenticule in a cornea and extracting the lenticule from the cornea to accomplish vision correction”] in the analogous art of corneal surgery [see abstract… “An ophthalmic laser procedure for forming a lenticule in a cornea and extracting the lenticule from the cornea to accomplish vision correction”]. Fu additionally, discloses the lenticule extraction procedure including the location of the venting channel as occurring below a patient interface [see Fig. 3B of Fu].
Donitzky discloses that a known way to place the venting channel relative to a contact surface is by creating an incision that opens at a point that is on a surface of the cornea that is outside the contact zone [see Fig. 6 element 50b (the venting channel), element 26b (contact zone), corneal surface (see Fig. 6 element 48b) and see abstract… “The auxiliary incision is expediently generated temporally ahead of the flap incision and forms a discharge channel through which gases can escape that may arise in the course of the cutting of the flap incision.” and see para 58… “FIG. 6 illustrates an example in which the auxiliary incision 50b opens out at a point on the surface of the cornea where the cornea does not bear against the contact face 26b of the contact element 24b. Instead, it opens out outside the flattened region of the corneal surface 48b.”] in the analogous art of ophthalmic laser surgery [see abstract… “The invention is concerned with the generation of incisions in the human cornea by means of focused laser radiation.”]
	Since Loerner is silent to all of the exact details of how a lenticule extraction procedure is produced, and Fu discloses further details of a known procedure used in lenticule extraction, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Loerner’s computer product to perform a lenticule extraction similarly to that disclosed by Fu which includes the creation of a venting channel in the cornea somewhere below the patient interface.
	Furthermore, since all Loerner in view of Fu is silent as to exactly where under the patient interface the venting channel is placed (i.e. is silent as to if the venting channel is placed inside or outside the contact zone) and Donitzky discloses a known way to place a venting channel under a patient interface is “outside the contact zone”, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Loerner in view of Fu by placing the venting channel outside the contact zone similarly to that of Donitzky as this is a known way to place a venting channel.	



Claims 2, 5-6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deisinger in view of Fu in view of Donitzky as applied to claims 1 and 16, respectively above, and further in view of Loerner.

Regarding claims 2 and 17:
Deisinger in view of Fu in view of Donitzky discloses the invention substantially as claimed including all the limitations of claims 1 and 16.
However, Deisinger in view of Fu in view of Donitzky fails to disclose “a measurement system configured to determine positional reference data of the cornea, and the electronic circuit is configured to control the scanner system to move the focus to cut the venting channel, using the positional reference data.” as recited by claim 2 and “determining positional reference data of the cornea and controlling the scanner system to move the focus to cut the venting channel, using the positional reference data” as recited by claim 17.
Loerner discloses including/using a measurement system [see Fig. 1 element 22 (labelled as “measurement device” in figure)] for the purpose of registering the desired pattern applied by the surgical instrument with the eye [see para 19 see “For example, computer 28 may receive measurements of the treatment region from measurement device 22 and register an intrastromal cutting pattern (e.g., align the pattern with a real-time image of eye 18) in accordance with the measurements.” (i.e. determine positional reference data of the cornea and use positional data to control scanner system including the cut of the venting channel)] in the analogous art of ophthalmic surgery [see para 1… “The present disclosure relates generally to ophthalmic surgery apparatuses, and more specifically to patient interfaces for ophthalmic surgery.”]. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Deisinger in view Fu in view of Donitzky to include a measurement device similarly to that disclosed by Loerner as this would help register the eye with the ophthalmic surgery device’s pattern applied to the eye therefore helping improve the accuracy of the target locations on the eye.

Regarding claim 5-6:
Deisinger in view of Fu in view of Donitzky discloses the invention substantially as claimed including all the limitations of claim 1. Additionally, Deisinger in view of Fu in view of Donitzky discloses positioning the opening incision of the venting channel in the peripheral area of the exterior surface of the cornea outside the applanation zone [see Fig. 3B of Fu which discloses the vent channel being placed at the outer edge of the patient interface (i.e. outside the applanation zone)] 
However, Deisinger in view of Fu in view of Donitzky fails to disclose any measurement system and therefore fails to disclose “wherein the ophthalmological device comprises a measurement system configured to determine positional reference data of the cornea in an applanated state of the cornea, and the electronic circuit is configured to control the scanner system to move the focus to cut the venting channel, using the positional reference data to position the opening incision of the venting channel in the peripheral area of the exterior surface of the cornea outside the applanation zone” as recited by claim 5 or “wherein the measurement system comprises at least one of a video capturing system or an optical coherence tomography system” as recited by claim 6.
Loerner discloses including/using a measurement system [see Fig. 1 element 22 (labelled as “measurement device” in figure)] for the purpose of registering the desired pattern applied by the surgical instrument with the eye [see para 19 see “For example, computer 28 may receive measurements of the treatment region from measurement device 22 and register an intrastromal cutting pattern (e.g., align the pattern with a real-time image of eye 18) in accordance with the measurements.” (i.e. determine positional reference data of the cornea and use positional data to control scanner system including the cut of the venting channel)] in the analogous art of ophthalmic surgery [see para 1… “The present disclosure relates generally to ophthalmic surgery apparatuses, and more specifically to patient interfaces for ophthalmic surgery.”] Furthermore, Loerner discloses the measurement system as including optical coherence topography [see para 16 “Examples of measurement devices 22 include corneal topography, OCT”].
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Deisinger in view Fu in view of in view of Donitzky to include a measurement device using OCT similarly to that disclosed by Loerner as this would help register the eye with the ophthalmic surgery device’s pattern applied to the eye therefore helping improve the accuracy of the target locations on the eye.




Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deisinger in view of Fu in view of Donitzky as applied to claim 1 above, and further in view of Seiler et al (US 20130281992) hereafter known as Seiler.
Deisinger in view of Fu in view of Donitzky discloses the invention substantially including all the limitations of claim 1 including creating a lenticule in the cornea and the electronic circuit moving the focus along a straight trajectory to cut the venting channel along a straight trajectory [see Fig. 3B of Fu].
However, Deisinger in view of Fu in view of Donitzky is silent as to how the posterior and anterior surfaces and thus fails to disclose “wherein the electronic circuit is configured to control the scanner system to move the focus along a spiral shaped trajectory to cut at least one of the posterior lenticule surface or the anterior lenticule surface,” as recited by claim 11.
Seiler discloses that a spiral pattern [see para 24… “The scan path continues until the entire target zone is scanned. As another example, according to a spiral pattern, the scan path starts at or near the center of the target zone and moves in a spiral pattern until the path reaches the border of the target zone, or vice-versa.”
 is a known way to create a lenticule in the cornea in the analogous art of corneal laser surgery [see para 1… “The present disclosure relates generally to corneal surgical devices, and more particularly to extracting lenticules for refractive correction”].
Since Deisinger in view of Fu in view of Donitzky is silent as to the exact details of how the lenticule surfaces cuts are created and Seiler discloses a spiral pattern is a known way to extract a lenticule, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Deisinger in view of Fu in view of Donitzky by creating a spiral shaped trajectory as claimed because this is a known way to extract a lenticule.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792 

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792